This cause originated in this court on the filing of a petition for writ of review (certiorari) and motion for temporary stay. Upon consideration of petitioner’s emergency request for stay,
*1416IT IS ORDERED by the court that the emergency request for stay be, and the same is hereby, denied, effective November 23, 1994.
IT IS FURTHER ORDERED by the court the petition for writ of review (certiorari) and motion for temporary stay be, and the same are hereby, denied, and this cause is hereby, dismissed.